IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     : No. 101 MM 2021
                                                   :
                      Respondent                   :
                                                   :
                                                   :
               v.                                  :
                                                   :
                                                   :
 SHARIFF L. LAYTON,                                :
                                                   :
                      Petitioner                   :


                                           ORDER



PER CURIAM

       AND NOW, this 29th day of December, 2021, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner has 30 days in which to

file a Petition for Allowance of Appeal.